PER CURIAM.
We affirm an order terminating Appellant’s parental rights as to her three children, D.B., J.H., and N.H. Padgett v. Department of Health and Rehabilitative Servs., 577 So.2d 565 (Fla.1991); In Interest of Baby Boy A 544 So.2d 1136 (Fla. 4th DCA 1989); § 39.464, Fla. Stat. (1997). The record reflects that the trial court could conclude that the state established by clear and convincing evidence that Appellant’s parental rights as to the minor child, N.H., should be terminated. The trial court’s finding that Appellant failed to protect D.B. is supported by competent substantial evidence. There is direct evidence and expert evidence that D.B. had been physically abused by severe beatings by Appellant’s husband, D.B.’s stepfather, on more than one occasion and Appellant failed to protect the child and participated extensively in covering up the abuse; the parents neglected J.H.’s medical needs resulting in his becoming blind in one eye; and N.H. is at risk of abuse or neglect based on clear and convincing evidence of abuse and neglect of her siblings and additional conduct of the parents frustrating efforts of the department to reunify the family. The record also supports the court’s findings that Appellant failed to comply with the case plan, the department made every reasonable effort to reunify the family, and the parents’ conduct placed the children at continued risk of further abuse and neglect that threatened their lives and well being irrespective of any provision of services.
STONE, C.J., WARNER, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.